Chief Justice TOAL,
concurring in part and dissenting in part:
I concur in part and respectfully dissent in part. Although I agree with the majority’s reversal of the statutory interpretation issue, I would not dismiss certiorari as improvidently granted on the Torts Claim Act (TCA) issue. In my view, there exists a material issue of fact regarding the possible gross negligence on the part of the County and the application of the TCA. Further, the result articulated by the majority effectively forecloses Company from pursuing any remedy for the violation of the exclusive right to which the majority finds Company is entitled. Therefore, I would reverse the circuit court’s order in its entirety and remand for further proceedings.
The TCA provides that the State, its agencies, political subdivisions, and other governmental entities are immune from tort liability for specific losses including those resulting from:
licensing powers or functions including, but not limited to, the issuance, denial, suspension, renewal, or revocation of or failure or refusal to issue, deny, suspend, renew, or revoke any permit, license, certificate, approval, registration, order, or similar authority except when the power or function is exercised in a grossly negligent manner.
S.C.Code Ann. § 15-78-60(a)(12)(2005) (emphasis added). Although the gross negligence standard contained in this exception is not expressly contained in the other exceptions upon which the County relies,7 we read the gross negligence standard into all of the relevant TCA exceptions. Staubes v. City of Folly Beach, 339 S.C. 406, 417 529 S.E.2d 543, 548 (2000) (quoting Steinke v. SC Dep’t of Labor, Licensing, and Regulation, 336 S.C. 373, 398, 520 S.E.2d 142, 155 (1999)). Therefore, the dispositive issue is whether the evidence presents an issue of material fact regarding gross negligence.
“Gross negligence is the intentional, conscious failure to do something which one ought to do.” Staubes v. City of Folly Beach, 331 S.C. 192, 204, 500 S.E.2d 160, 167 (Ct.App.1999), aff'd, 339 S.C. 406, 529 S.E.2d 543 (2000). Additionally, under *574§ 15-78-60(a)(12), gross negligence is a mixed question of law and fact which must be determined by a jury. Id. at 205, 500 S.E.2d at 168. Unless there is only one reasonable inference to be drawn from the evidence, summary judgment is inappropriate. Id.
In the instant case, County was provided with notice of Company’s intention to provide service to certain rural areas of the county in accordance with § 38-35-90. This section also provides that County was to respond to Company within ninety days indicating whether County intended to provide the services as a public function, including “a detailed description of the area to be served, the services to be provided, and the time schedule under which such services will be available from the county....” Id.
County contends that its initial reading of a franchise ordinance within the ninety day period combined with the fact that the second reading was postponed to consult with legal counsel shows that County did not act with gross negligence. In opposition, Company points to several acts by County to show that County intentionally frustrated Company’s efforts to provide service to the area including the denial of Company’s application for a franchise ordinance. In my view, deciding between these competing factual scenarios is the hallmark of the function of a jury, and it should be the jury’s job to determine whether County’s actions rise to the level of gross negligence.
Therefore, in my view, the TCA issue should be submitted to a jury for a determination of whether the County acted with gross negligence. The evidence in this case does not lead to only one reasonable inference, especially when all ambiguities, conclusions, and inferences arising from the evidence are construed in favor of the nonmoving party. Furthermore, I find it perplexingly odd that, on one hand, the majority finds that Company’s rights have been violated by County, and on the other hand, the majority deprives Company of any possibility of relief. If Company is unable to proceed in its tort action, there is no other remedy for the violation of its rights.
Accordingly, for the foregoing reasons outlined above, I would reverse the grant of summary judgment and remand the case for trial.

. County also relies on the exceptions found in §§ 15-78-60(a)(l), (2), (3), and (4) as grounds for immunity to company's tort action.